Order, Supreme Court, New York County (Milton A. Tingling, J.), entered October 5, 2005, which denied the motion of third-party *191defendant-appellant Yellowstone Industries for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
Issues of fact as to whether the defect in the roadway was caused in some measure by Yellowstone Industries, which performed excavation work at or near the accident site, mandated the denial of Yellowstone’s summary judgment motion (see Murphy v City of New York, 216 AD2d 110 [1995]). Concur—Buckley, P.J., Marlow, Sweeny, Catterson and McGuire, JJ.